In this case the defendants applied to a circuit judge for a new trial, a verdict having been rendered against them. The plaintiff noticed the case for argument before the circuit judge, and the defendants not appearing to bring, on the argument, an order upon, the default of the defendants was made denying a new trial. From this order the defendants appealed to this court, and on the motion of the plaintiff the appeal was dismissed : The Court holding that in sucli a case the defendant has no right to appeal.